Citation Nr: 1536146	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  12-23 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In September 2014, the Board issued a decision which, in part, denied entitlement to a rating in excess of 20 percent for diabetes.  The Veteran appealed from this determination to the U.S. Court of Appeals for Veterans Claims (Court).  In a May 2015 Order, pursuant to a Joint Motion for Remand by the parties, the Court vacated and remanded the Board's decision as to this issue. 

In September 2014, the Board also remanded the separate issue of entitlement to an initial compensable rating for bilateral hearing loss, which the Court noted was noted a final determination.  The reason for the remand was to issue a Statement of the Case (SOC) due to receipt of a notice of disagreement for this issue.  An SOC was provided in July 2015; however, no substantive appeal has been received to date, and that issue is not currently under the Board's jurisdiction.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As discussed in the Joint Motion, there is an indication of outstanding relevant, identified private treatment records.  An April 2013 VA treatment note reflected that the Veteran had been treated by a private endocrinologist.  The only note from a private examiner was a letter dated February 8, 2010, from Ms. SC from the Cedar Medical facility, which indicated that the Veteran had been under the facility's care for diabetes since 2006.  In February 2010, the Veteran submitted a completed authorization and consent form for this provider, but there is no indication that VA attempted to obtain such records.  The Joint Motion also noted that there was an indication of additional private treatment.  For example, a June 2014 VA primary care outpatient note included a list of the Veteran's outside physicians, to include an internist, Dr. P, and an endocrinologist, Dr. L.  VA has a duty to assist in obtaining identified records for which the Veteran provides a sufficient release.  Any updated VA treatment records since May 2015 should also be obtained upon remand.

The last VA examination for diabetes was in December 2011, although a diabetic neuropathy examination was provided in July 2013.  In light of the outstanding private records, including continued treatment after the last examination, the VA examination is insufficient to determine the current severity of the disability.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to authorize VA to obtain any outstanding records of private treatment for diabetes or related complications, to include those from Ms. SC and Cedar Medical facility since 2006, internist Dr. P, and endocrinologist Dr. L.  Also, obtain any VA treatment records since May 2015.

If any records are not available, notify the Veteran of the missing records, the efforts made to obtain them, and any further actions that will be taken.

2.  Then schedule the Veteran for a VA examination to determine the current severity of his diabetes.  The examiner should review the entire claims file, conduct all indicated tests and studies, and record and measure the nature of any current complaints related to diabetes. 

3.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

